         Case 17-40771         Doc 45 Filed 06/11/19 Entered 06/11/19 14:34:00                     Desc BK
                                  Proceeding Memo - Large Page 1 of 1
Form ntchrgbk

                                   UNITED STATES BANKRUPTCY COURT
                                           Eastern District of Texas

                                                     Suite 300B
                                            660 North Central Expressway
                                                  Plano, TX 75074

                                       Bankruptcy Proceeding No.: 17−40771
                                                   Chapter: 13
                                            Judge: Brenda T. Rhoades

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Cynthia Allen
   933 Plantation
   Dallas, TX 75115
Social Security / Individual Taxpayer ID No.:
   xxx−xx−3719
Employer Tax ID / Other nos.:


PLEASE TAKE NOTICE that a hearing will be held at

Plano Bankruptcy Courtroom, 660 N. Central Expressway, Third Floor, Plano, TX 75074

on 7/15/19 at 09:45 AM

to consider and act upon the following:

43 − Motion to Modify Confirmed Chapter 13 Plan Filed by Cynthia Allen (Attachments: # 1 Proposed Order) (Wiss,
Michael)

Dated: 6/11/19

                                                            Jason K. McDonald
                                                            Clerk, U.S. Bankruptcy Court
